Case 5:18-cv-00295-SMH-MLH Document 45 Filed 03/20/19 Page 1 of 1 PageID #: 271



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


 CLINTON STRANGE                               CIVIL ACTION NO. 18–0295

 VERSUS                                        JUDGE S. MAURICE HICKS, JR.

 CARNIVAL CORPORATION                          MAGISTRATE JUDGE HORNSBY



                                       ORDER

       Based on the foregoing Memorandum Ruling,

       IT IS ORDERED that the Motion to Dismiss (Record Document 31) filed by the

 defendant, Carnival Corporation, be and is hereby DENIED.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 20th day of March, 2019.
